IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-71,630-01; WR-71,630-02; WR-71,630-03


EX PARTE STANLEY BENJAMIN GREEN, JR., Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NUMBERS C-12,469; C-12,433 & C-12,468
IN THE 173RD JUDICIAL DISTRICT COURT OF HENDERSON COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court these applications for writs of habeas
corpus.  Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of two acts  of indecency with a child, sentenced to twenty years' imprisonment for each,
and one aggravated sexual assault and sentenced to fifty years' imprisonment.  The Twelfth Court
of Appeals affirmed his convictions.  Green v. State, Nos. 12-06-402-CR; 12-06-403-CR; 12-06-404-CR (Tex. App.-Tyler, delivered March 26, 2008). 
	This Court remanded these applications to the trial court to obtain affidavits and
findings of fact on March 25, 2009. Applicant died on August 25, 2009.  This Court's order
dated March 25, 2009 is hereby rescinded and Applicant's application for writ of habeas
corpus is dismissed.
	A copy of this order shall be sent to the judge of the 173rd Judicial District Court in
Henderson County.

DELIVERED: March 17, 2010
DO NOT PUBLISH